Appellant filed an objection in the county court of Christian county to the entry of judgment and order of sale for delinquent taxes levied against its property by Community High School District No. 307 for the year 1924. The objection filed was that "the tax for school district 307, being Morrisonville Community High School District, is void for the reason that the time the said tax was levied a judgment of ouster in quowarranto suit had been returned by the circuit court of Christian county." The objection was overruled and judgment entered on the application. Appellant has perfected an appeal to this court from that judgment.
The history of this district from its organization, its subsequent litigation, and the judgments of this court with *Page 186 
reference thereto, are fully set out in People v. Simpson,308 Ill. 418, People v. Lord, 315 id. 603, and People v.Sloan, 316 id. 561.
To sustain its objection appellant offered in evidence the record of the proceedings in People v. Simpson, supra, in the circuit and Supreme Courts, the mandate of this court reversing the judgment of the circuit court and remanding the cause to that court, and the subsequent judgment of ouster of that court, which is the judgment reviewed in People v. Lord, supra.
Appellee offered in evidence the mandate of this court inPeople v. Lord, supra, reversing the judgment of ouster in that case and remanding the cause to the circuit court. The judgment of ouster of the circuit court in People v. Lord, supra, offered in evidence, having been reversed by this court, it was abrogated and the cause stood in the circuit court precisely as it did before the entry of the judgment of ouster. The judgment of ouster was, in effect, expunged from the record, and the parties to the litigation were restored to their original rights exactly the same as if no judgment of ouster had been entered. (Ure v. Ure, 223 Ill. 454; Miller v. Doran, 245 id. 200; People v. Bonham, 286 id. 286.) It having been reversed prior to the time it was offered in evidence it had no probative force and cannot be considered in this case.
So far as the evidence in this record shows, there is no valid judgment of ouster against the board of education of the district and no valid judgment declaring the district illegally organized, and the court properly overruled appellant's objection. People v. Sloan, supra.
The judgment of the county court is affirmed.
Judgment affirmed. *Page 187